Exhibit 10.1

 

FIRST AMENDMENT TO OMNIBUS AGREEMENT

 

FIRST AMENDMENT TO OMNIBUS AGREEMENT (this “Amendment”), dated as of August 1,
2016, by and among LANDMARK DIVIDEND LLC, a Delaware limited liability company
(“Landmark”), LANDMARK DIVIDEND GROWTH FUND — C LLC, a Delaware limited
liability company (“Fund C”), LANDMARK DIVIDEND GROWTH FUND — E LLC, a Delaware
limited liability company (“Fund E”), LANDMARK DIVIDEND GROWTH FUND — F LLC, a
Delaware limited liability company (“Fund F”), LANDMARK DIVIDEND GROWTH FUND — G
LLC, a Delaware limited liability company (“Fund G”), LANDMARK DIVIDEND GROWTH
FUND — H LLC, a Delaware limited liability company (“Fund H”), LANDMARK DIVIDEND
GROWTH FUND — I LLC, a Delaware limited liability company (“Fund I”), LANDMARK
DIVIDEND GROWTH FUND — J LLC, a Delaware limited liability company (“Fund J”),
LANDMARK INFRASTRUCTURE PARTNERS LP, a Delaware limited partnership (the
“Partnership”), and LANDMARK INFRASTRUCTURE PARTNERS GP LLC, a Delaware limited
liability company and the general partner of the Partnership (the “General
Partner”), to the Omnibus Agreement, dated as of November 19, 2014 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Omnibus
Agreement”), by and among Landmark, Fund C, Fund E, Fund F, Fund G, Fund H, the
Partnership and the General Partner (collectively, the “Original Parties”).

 

R E C I T A L S

 

WHEREAS, Fund I and Fund J wish to become party to the Omnibus Agreement as a
“Party” and grant the Partnership a right of first offer on their respective
assets; and

 

WHEREAS, the Original Parties desire to add Fund I and Fund J as parties to the
Omnibus Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Original Parties, Fund I and Fund J hereby agree as follows:

 

A G R E E M E N T S

 

SECTION 1.         Defined Terms.  Capitalized terms used and not otherwise
defined herein (including the preamble and recitals hereto) shall have the
meanings specified in the Omnibus Agreement, as amended hereby, or if not
defined therein, in the Indenture.

 

SECTION 2.         Amendments.

 

(a)           Section 1.01 is hereby amended by deleting clauses (mm), (tt) and
(uu) in their entirety and replacing such clauses with the following in their
proper alphabetical order:

 

“(mm) “Party” means Landmark, Fund C, Fund E, Fund F, Fund G, Fund H, Fund I,
Fund J, the Partnership or the General Partner, individually; and “Parties”
means Landmark, Fund C, Fund E, Fund F, Fund G, Fund H, Fund I, Fund J, the
Partnership or the General Partner, collectively.”

 

--------------------------------------------------------------------------------


 

“(tt) “ROFO Assets” means all of the assets owned as of the Effective Date and
all assets acquired in the future by each of Fund C, Fund E, Fund F, Fund G,
Fund H, Fund I and Fund J.”

 

“(uu) “ROFO Entity” means Fund C, Fund E, Fund F, Fund G, Fund H, Fund I, Fund J
and each of their respective Subsidiaries, individually; and ROFO Entities means
Fund C, Fund E, Fund F, Fund G Fund H, Fund I, Fund J and each of their
respective Subsidiaries, collectively.”

 

SECTION 3.         Joinder.  Fund I and Fund J hereby acknowledge that they have
received and reviewed a copy of the Omnibus Agreement and agree that, effective
as of the date first above written, they shall become “Parties” to the Omnibus
Agreement.

 

SECTION 4.         Recognition of Joinder. The Original Parties hereby
acknowledge and agree that from and after the date hereof, Fund I and Fund J
shall be “Parties” under the Omnibus Agreement.

 

SECTION 5.         Amendment and Ratification. Except as expressly amended by
this Amendment, the Omnibus Agreement shall remain in full force and effect.  In
the event that any provision of this Amendment conflicts with any provision of
the Omnibus Agreement, the terms of this Amendment shall control.  No term or
provision of this Amendment may be amended, waived or modified unless such
amendment, waiver or modification is in writing and signed by each of the
parties hereto.

 

SECTION 6.         Applicable Law. Regardless of the place of contracting,
place(s) of performance or otherwise, this Amendment and all amendments,
modifications, alterations or supplements hereto, shall be governed and
interpreted in accordance with the laws of the State of Delaware without regard
to the principles of conflicts of law or any other principle that might apply
the law of another jurisdiction.

 

SECTION 7.         Headings.  The headings of this Amendment have been inserted
only for convenience to facilitate reference and are not intended to describe,
interpret, define or limit the scope, extent or intent of this Amendment or any
provision hereof.

 

SECTION 8.         Counterparts; Multiple Originals.  This Amendment may be
executed in any number of counterparts, all of which together shall constitute
one agreement binding each of the Parties. Each of the Parties may sign any
number of copies of this Amendment. Each signed copy shall be deemed to be an
original, and all of them together shall represent one and the same agreement.

 

[Remainder of Page Intentionally Blank; Signature Pages Follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landmark, Fund C, Fund E, Fund F, Fund G, Fund H, Fund I,
Fund J, the Partnership and the General Partner have signed this Agreement as of
the Effective Date.

 

 

LANDMARK DIVIDEND LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Josef Bobek

 

 

Name:

Josef Bobek

 

 

Title:

Authorized Signatory

 

 

 

 

 

LANDMARK INFRASTRUCTURE PARTNERS LP

 

By: Landmark Infrastructure Partners GP LLC, its general partner

 

 

 

 

 

By:

/s/ George P. Doyle

 

 

Name:

George P. Doyle

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

LANDMARK INFRASTRUCTURE PARTNERS GP LLC

 

 

 

 

 

 

 

By:

/s/ George P. Doyle

 

 

Name:

George P. Doyle

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

LANDMARK DIVIDEND GROWTH FUND — C LLC

 

By: Landmark Dividend Management LLC, its managing member

 

 

 

 

 

 

 

By:

/s/ Josef Bobek

 

 

Name:

Josef Bobek

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

LANDMARK DIVIDEND GROWTH FUND — E LLC

 

By: Landmark Dividend Management 2 LLC, its managing member

 

 

 

 

 

 

 

By:

/s/ Josef Bobek

 

 

Name:

Josef Bobek

 

 

Title:

Authorized Signatory

 

[Signature Page to Amendment to Omnibus Agreement]

 

--------------------------------------------------------------------------------


 

 

LANDMARK DIVIDEND GROWTH FUND — F LLC

 

By: Landmark Dividend Management LLC, its managing member

 

 

 

 

 

 

 

By:

/s/ Josef Bobek

 

 

Name:

Josef Bobek

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

LANDMARK DIVIDEND GROWTH FUND — G LLC

 

By: Landmark Dividend Management 2 LLC, its managing member

 

 

 

 

 

 

 

By:

/s/ Josef Bobek

 

 

Name:

Josef Bobek

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

LANDMARK DIVIDEND GROWTH FUND — H LLC

 

By: Landmark Dividend Management 2 LLC, its managing member

 

 

 

 

 

 

 

By:

/s/ Josef Bobek

 

 

Name:

Josef Bobek

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

LANDMARK DIVIDEND GROWTH FUND — I LLC

 

By: Landmark Dividend Management 2 LLC, its managing member

 

 

 

 

 

 

 

By:

/s/ Josef Bobek

 

 

Name:

Josef Bobek

 

 

Title:

Authorized Signatory

 

 

 

 

 

LANDMARK DIVIDEND GROWTH FUND — J LLC

 

 

 

By: Landmark Dividend Management 2 LLC, its managing member

 

 

 

 

 

By:

/s/ Josef Bobek

 

 

Name:

Josef Bobek

 

 

Title:

Authorized Signatory

 

[Signature Page to Amendment to Omnibus Agreement]

 

--------------------------------------------------------------------------------